DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claims 3-4 and 16-20.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9, 12-15, 21-22, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al. (US 2017/0347484 A1).

Regarding claim 1, Lei discloses a power system, comprising: 
a first electrical component (Fig. 1 element 18); 
a second electrical component (Fig. 1 element 56); and 
a terminal block assembly (Fig. 3 element 200) adapted to electrically couple the first electric component to the second electrical component (as discussed in Paragraphs [0031] and [0038]), 
wherein the terminal block assembly includes a case body (Fig. 3 element 204), a bus bar (Fig. 4B element 248 as discussed in Paragraph [0043]) extending through the case body (as shown in Fig. 4B and discussed in Paragraph [0043]), a cover (Fig. 4B element 206) securable to the case body (as discussed in paragraph [0040]), and a cooling channel (Fig. 5 element 246) arranged between the case body and the cover (wherein element 246 is located between elements 204 and 206) and configured for circulating a coolant for cooling the bus bar (as discussed in Paragraph [0044]),
wherein the cover includes a plateaued surface (Fig. 4A element 216) that protrudes from an inner surface of the cover (as shown in Fig. 4A),
wherein the plateaued surface contacts a dividing tab (Fig. 4A element 212) of the case body when the cover is secured to the case body (as discussed in Paragraphs [0041] and [0044]).

Regarding claim 2, Lei discloses the system as set forth in claim 1 above and further wherein the first electrical component is an electric motor and the second electrical component is an inverter system (as discussed in Paragraph [0031]).

Regarding claim 7, Lei discloses the system as set forth in claim 1 above and further wherein the plateaued surface forms a concavity at the inner surface of the cover (as shown in Fig. 4A), and further wherein the concavity establishes at least a portion of the cooling channel when the cover is secured to the case body (as discussed in Paragraph [0044] wherein concavity elements 218 and 220 are in fluid communication with the cooling channel when the cover is attached to the base).

Regarding claim 9, Lei discloses the system as set forth in claim 1 above and further wherein the bus bar is received in a slot (Fig. 5 element 246) of the case body (as shown in Fig. 5).

Regarding claim 12, Lei discloses the system as set forth in claim 1 above and further wherein the cover includes an inlet port (Fig. 4A element 224) configured to direct the coolant into the cooling channel (as discussed in Paragraph [0041]).

Regarding claim 13, Lei discloses the system as set forth in claim 12 above and further wherein the coolant exits the terminal block assembly through a plurality of outlet nozzles (Fig. 4A element 237 as discussed in Paragraph [0044]) arranged between the cover and the case body (wherein element 212 is located between the cover interior and the main body).

Regarding claim 14, Lei discloses the system as set forth in claim 13 above and further wherein the plurality of outlet nozzles are arranged on a bottom side of the case body (as shown in Figs. 4A  and 16 wherein the nozzles are on the bottom end of elements 212 and 606 and the case body is assembled above elements 212 0r 606).

Regarding claim 15, Lei discloses the system as set forth in claim 1 above and further that the power system is comprised within an electrified vehicle (as discussed in Paragraphs [0002] and [0026] and shown in Fig. 1).

Regarding claim 21, Lei discloses the system as set forth in claim 1 above and further wherein the dividing tab is positioned between the bus bar and a second bus bar of the terminal block assembly (as shown between Figs. 3 and 4A and 4B wherein the dividing tab is shown to be between the bus bar elements 248 in a plan view).

Regarding claim 22, Lei discloses the system as set forth in claim 1 above and further wherein a first flat of the plateaued surface contacts a second flat of the dividing tab (as described in Paragraph [0044] wherein the flat surface of the plateaued surface is interpreted to be the same as the plateaued surface, and the second flat of the dividing tab is interpreted to be the surface of element 212 in contact with the plateaued surface as set forth in claim 1 above).

Regarding claim 25, Lei discloses the system as set forth in claim 1 above and further wherein a first end portion of the bus bar extends away from a bottom side of the case body (as shown in Fig. 3 wherein the bus bars extend laterally away from the bottom of the case body) and a second end portion of the bus bar extends away from a top side of the case body (as shown in Fig. 3 wherein the bus bars extend upward away from the top side of the case body).

Regarding claim 26, Lei discloses the system as set forth in claim 25 above and further wherein the first end portion is connected to a stator lead of the first electrical component and the second end portion is connected to a sensor assembly of the second electrical component (as shown in Fig. 2 and discussed in Paragraphs [0038] and [0043]).


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuyuno et al. (US 2021/0391236 A1).

Regarding claim 27, Tsuyuno discloses a power system comprising:
an electric motor (Fig. 12 element 192); 
an inverter system (Fig. 12 element 140); and 
a terminal block assembly adapted to electrically couple the electric motor to the inverter system (as discussed in at least Paragraph [0125]), 
wherein the terminal block assembly includes a case body (Fig. 14 element 11), a bus bar (Fig. 14 element 361) extending through the case body (as shown in Fig. 14), a cover (Fig. 14 element 10) securable to the case body (as discussed in Paragraph [0122]), and a cooling channel (Fig. 10 element Cw) arranged between the case body and the cover and configured for circulating a coolant for cooling the bus bar (as discussed in Paragraph [0122]), 
wherein a first end portion of the bus bar is connected to a motor stator lead of the electric motor (as discussed in Paragraph [0127]), and a second end portion of the bus bar is connected to a sensor assembly of the inverter system (as discussed in Paragraph [0125]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2017/0347484 A1).

Regarding claim 24, Lei discloses the system as set forth in claim 13 above.
Lei does not expressly disclose wherein at least one outlet nozzle of the plurality of outlet nozzles is configured to allow the coolant to be gravity fed along a length of the bus bar, however, the phrase “configured to” is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  In this instance, the Lei reference may be interpreted to be capable of gravity fed cooling depending on how the system is positioned, and as such meets the limitations of the claim.  Ex parte Masham, 2 USPQ 2d 1647 (1987).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei as applied to claim 1 above, and further in view of Su et al. (US 2020/0154588 A1).

Regarding claim 5, Lei discloses the system as set forth in claim 1 above.
Lei dos not expressly disclose wherein the plateaued surface establishes a recess in an outer surface of the cover, and further comprising a screw hole formed in the recess.
Su teaches a cover wherein a plateaued surface establishes a recess (Fig. 2A element 12A) in an outer surface of the cover, and further comprising a screw hole (Fig. 2A element 12D) formed in the recess.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a cover with a plateaued surface corresponding with a recess in the outer surface of the cover and further comprising a screw hole in the recess as taught by Su in the system of Lei in order to provide a central connection point to stabilize the cover and ensure connection with the dividing tab remains constant.

Regarding claim 6, Lei in view of Su discloses the system as set forth in claim 5 above.
Lei does not expressly disclose wherein the screw hole of the recess aligns with another screw hole formed in the case body.
Su teaches wherein the screw hole of the recess aligns (as shown in Fig. 2B) with another screw hole (Fig. 2A element 22) formed in the case body.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a screw hole aligned in the case body aligned with the screw hole in the cover in order to allow a fastener to couple the cover to the case body through the screw hole as taught by Su in the system of Lei in order to provide a central connection point to stabilize the cover and ensure connection with the dividing tab remains constant.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei as applied to claim 1 above, and further in view of Takenari (JP 2019003893 A).

Regarding claim 8¸ Lei discloses the system as set forth in claim 1 above.
Lei does not expressly disclose wherein the case body includes at least one mounting tab for mounting the terminal block assembly to the first electrical component, the second electrical component, or both.
Takenari teaches a power system wherein a case body (element 31) includes at least one mounting tab (as shown in Fig. 2 surrounding element 316) for mounting the terminal block assembly to the first electrical component (as shown in Fig. 1 wherein fastening element 316 is shown to mount the terminal block assembly to a first electrical component), the second electrical component, or both.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a mounting tab to the case body of the system Lei as taught by Takenari in order to provide a means of attachment for the system as is common in the art.


Claims 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei as applied to claim 1 above, and further in view of Hiramatsu et al. (2019/0214805 A1).

Regarding claim 11, Lei discloses the system as set forth in claim 1 above and further an inlet port (Fig. 4A element 224) located on the cover, and an outlet port (Fig. 4A element 226) located on the cover.
Lei does not expressly disclose wherein the cooling channel is part of a closed thermal loop that includes an inlet port located on the cover, an outlet port located on the cover, a pump, and a heat exchanger.
Hiramatsu teaches a wherein a cooling channel (element 20) is part of a closed thermal loop (as shown in Fig. 13) that includes an inlet port (element 25P), an outlet port (element 26P), a pump (Fig. 13 element 93), and a heat exchanger (Fig. 13 element 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the cooling channel of Lei be a part of a closed thermal loop as taught by Hiramatsu in order to circulate the coolant through the cooling channel and provide a means of removing the heat carried from the system by the coolant before the coolant is recirculated to continue cooling the system.

Regarding claim 23, Lei discloses the system as set forth in claim 1 above.
Lei does not expressly disclose the system comprising a seal arranged for sealing an interface between the cover and the case body.
Hiramatsu teaches comprising a seal (Fig. 5 element S1) arranged for sealing an interface between the cover and the case body (as discussed in Paragraph [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a seal between the cover and the case body as taught by Hiramatsu in the system of Lei in order to prevent leakage of the cooling fluid from the interface between the cover and the case body as is common in the art.


Allowable Subject Matter

Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes wherein a tab of the cover extends into the slot and establishes an outlet nozzle between the cover and the bus bar when the cover is secured to the case body.  None of the reference art of record discloses or renders obvious such a combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments

Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. The applicant has argued that the Lei reference does not disclose the features “the cover includes a plateaued surface that protrudes from an inner surface of the cover, wherein the plateaued surface contacts a dividing tab of the case body when the cover is secured to the case body,” however the examiner respectfully disagrees.  The applicant has argued that the partition 216 does not “contact” the mid-unit 212, but rather that the mid-unit is disposed slightly above the partition (as stated on page 7 of the Remarks), however the examiner asserts that there is no evidence of this.  To the contrary, the operation of the system indicates that there is no space between elements 216 and 212, since, as described in at least Paragraph [0044] of the Lei reference, the coolant moves from a first chamber 218 through the mid-unit and into element 204 by way of ports 236.  If there were a space between elements 216 and 212, then the coolant would travel between spaces 218 and 220 by way of that space and short circuit the cooling path to the detriment of the system as the bus bars would not be within the flow path.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841


/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841